MEMORANDUM DECISION

PER CURIAM.
Appellant St. Louis University (Hospital) provided medical services to Respondent Nancy J. Soetebier (Employee) in conjunction with a Workers’ Compensation claim. Hospital brought a civil action against Employee for a $2,054.19 balance owed to Hospital for services rendered. This is an appeal from the order and judgment of the circuit court sustaining Employee’s Motion to Dismiss against Hospital for lack of subject matter jurisdiction. The circuit court held the Division of Workers’ Compensation had proper jurisdiction.
We have reviewed the briefs and record on appeal. Section 287.140.3 RSMo (1994) provides in pertinent part:
All fees and charges under this section shall be fair and reasonable, shall be subject to regulation by the division or the commission ... and shall be limited to such as are fair and reasonable for similar treatment of other similarly injured persons. The division or the commission, or the board of rehabilitation in rehabilitation cases, shall also have jurisdiction to hear and determine all disputes as to such charges. ... (emphasis added.)
Section 287.140.3 clearly provides the Division of Workers’ Compensation has jurisdiction over disputes involving fees and charges in Workers’ Compensation cases. Therefore, it is the Division of Workers’ Compensation, not the Circuit Court, which has proper jurisdiction over this matter and the trial court did not err in dismissing appellant’s claim for lack of subject matter jurisdiction. No error of law appears and an opinion reciting the facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).